DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 14/634608, 11/408302, 11/208465 & 10/425251 provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the priority date of 4/29/2003.


Drawings
The drawings are objected to because Fgi. 7C, 15A016B, 18A, 19A & 25A-26B are shaded.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities: amend the first paragraph of the specification to include appropriate patent numbers.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “to seal” to –to create a seal- in ll. 8.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  amend “a seal” to –the seal- in ll. 6.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  amend “causes” to –is configured to cause- in ll. 2.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  amend “the at least one element” to -the energy delivery element- in ll. 1.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  amend “housing” to –the housing- in ll. 1.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  amend “the element” to –the energy delivery element- in ll. 1 & 3 (twice).  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  amend “the at least one element comprises an element having” to –the energy delivery element comprises- in ll. 1-2.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  amend “the at least one element” to –the energy delivery element- in ll. 4.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  amend “the element openings” to –the plurality of element openings- in ll. 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from itself.  For purposes of examination, claim 3 will be interpreted as depending on claim 2. 
Claim 9 depends from itself.  For purposes of examination, claim 9 will be interpreted as depending on claim 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Erb et al. (6,364,876) in view of Jahns et al. (2002/0002372) or Keogh et al. (2002/0095139). 
Concerning claim 1, as illustrated in Fig. 1-4, Erb et al. disclose a surgical device for coagulating a tissue and for use with a vacuum source (microwave ablation instrument 20 is capable of being used with a vacuum source connected to hollow shaft 31; Col. 5, ll. 47-58, Col. 6, ll. 21-42), the surgical device comprising: 
a shaft having an elongate housing at a distal portion of the shaft, the elongate housing comprising at least one main lumen (shaft 31 has shield assembly 25 at its distal end, shield assembly 25 comprising cavity 36; Col. 8, ll. 43-63); 
an energy delivery element located in the elongate housing (antenna 23 is located within cavity 36 of shield assembly 25; Col. 5, ll. 47-58, Col. 8, ll. 43-63); 
an opening in the housing where the energy delivery element is recessed within the housing at the opening (shield assembly 25 comprises a window portion 27 within which antenna 23 is recessed; Col. 5, ll. 59-67); and 
the housing surrounding the opening such that upon application of the vacuum source to the at least one main lumen causes the tissue to be pulled into the opening to contact the energy delivery element (shield assembly 25 surrounds window 27 such that if an appropriate amount of suction source is applied to shaft 31, .
While Erb et al. disclose the shaft can be bendable and malleable and the antenna can be flexible and malleable (Col. 8-9, ll. 58-12 & Col. 13, ll. 13-30), Erb et al. fail to specifically disclose the elongate housing being flexible and the portion of the housing surrounding the opening being flexible.  However, Jahns et al. disclose a suction surgical device (12) that comprises a housing surrounding an opening (344), a portion (elastic over face 15) of the housing being flexible to seal against the tissue such that upon application of the vacuum source to a lumen causes the tissue to be pulled into the opening (344).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Erb et al. such that the elongate housing is flexible and the portion of the housing surrounding the opening being flexible in order to provide the benefit of allowing the device to conform more closely to the shape of the target tissue as taught by Jahns et al. ([0039], [0053]; Fig. 3).  In the alternative, Keogh et al. disclose a surgical device comprising housing (221) having at least one opening for exposing an energy delivery element (190), the elongate housing having a portion (426) surrounding the opening and being flexible such that the housing (221) is thus flexible (i.e., a portion of it is flexible) such that upon application of a vacuum source tissue is pulled into the opening.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Erb et al. such that the elongate housing is flexible and the portion of the housing surrounding the opening being flexible in order to provide the benefit of helping the housing to resiliently 
The Examiner notes that the claim fails to recite the housing itself is configured to conform to the soft tissue. 

Claims 2-8, 10-11, 13 & 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Erb et al. (6,364,876) in view of Jahns et al. (2002/00002372) or Keogh et al. (2002/0095139), as applied to claim 1, in further view of Sliwa et al. (2002/0072741).
Concerning claim 2, Erb et al. in view of Jahns et al. or Keogh et al. fail to disclose the elongate housing comprises a fluid delivery lumen extending parallel to and outside of the at least one main lumen to minimize a width of the surgical device, the fluid delivery lumen in fluid communication with the energy delivery element at a first end and where the at least one main lumen is in fluid communication with the energy delivery element at a second end such that application of a vacuum source and creation of a seal while delivering fluid causes circulation of the fluid over a length of the energy delivery element and back through the at least one main lumen.  However, Sliwa et al. disclose a surgical device (300) comprising a flexible housing (304) comprising a main lumen (320/346, 310) and an opening (310) within which an energy delivery element (311) is recessed.  Sliwa et al. further discloses the housing (304) comprises a fluid delivery lumen (328/344, 350) extending parallel to and outside of the at least one main lumen (320/346, 310) to minimize a width of the surgical device, the fluid delivery lumen (328/344, 350)  in fluid communication with the energy delivery element (310) at a first 
Concerning claim 3¸Erb et al. disclose a handle (38) at a proximal end of the shaft (31) and a connector (22) for electrically coupling the energy delivery element (23) to a power supply (EM source) (Col. 6, ll. 47-57, Col. 8, ll. 28-12; Fig. 6).  While Sliwa et al. fail to disclose a handle comprising a fluid delivery port in fluid communication with the fluid delivery lumen and a vacuum port in fluid communication with the at least one main lumen, it would have been obvious to one of ordinary skill in the art at the time of the invention such that the handle of the modified invention of Erb et al. in view of Jahns 
Concerning claim 4, Erb et al. disclose the energy delivery element (23) is located in the at least one main lumen (36) (Col. 5, ll. 47-58, Col. 8, ll. 43-63; Fig. 2-3). 
Concerning claim 5, Sliwa et al. further disclose in the modified invention of Erb et al. in view of Jahns et al. or Keogh et al. and Sliwa et al. the fluid delivery lumen (328/344, 350) extends through a portion of the housing (304) on top of (rotate view 90 degrees of Fig. 53A) and parallel to the at least one main lumen (320/346, 310) and directly opposite to the opening (310), to minimize a width of the housing (304) (Fig.53A; see rejection of claim 2).
Concerning claim 6, Sliwa et al. further disclose in the modified invention of Erb et al. in view of Jahns et al. or Keogh et al. and Sliwa et al. the at least one main lumen (320/346, 310) extends through a top portion of the housing (304) and where a distal portion of the fluid delivery lumen (344, 350) extends through a portion of the at least one main lumen (320/346, 310) where the opening is on a bottom of the housing (304) opposite to the at least one main lumen (320/346, 310) and the fluid delivery lumen (344, 350) (Fig. 53A).
Concerning claim 7, Erb et al. disclose the energy delivery element (23) is located in a cavity (36) in the elongate housing (25) and where the at least one main lumen (36) is in fluid communication with a distal portion of the cavity (36) (Fig. 5).   
Concerning claim 10¸Erb et al. disclose the elongate housing (25) including a spine (26) that is shapeable (upon manufacturing) to impart a shape to the elongate housing (25) (Col. 7-8, ll. 63-10; Fig. 3). 
Concerning claim 11, Erb et al. disclose the at least one element comprising at least one helical winding having at least one pitch and at least one winding width (Col. 13, ll. 13-30; Fig. 2). 
Concerning claim 13, Erb et al. disclose the energy delivery element (23) comprises an electrode (23) adapted to transmit RF energy to heat tissue (Col. 7, ll. 3-22). 
Concerning claims 17-19, Erb et al. disclose the energy delivery element comprises element openings (Fig. 2).  The modified invention of Erb et al. in view of Jahns et al. or Keogh et al. and Sliwa et al. disclose application of a suction source which naturally causes tissue to contact the energy delivery element and be pulled into the element openings.  

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silverman et al. (2002/0193851) in view of Jahns et al. (2002/0002372). 
Concerning claim 1, as illustrated in Fig. 1-7, Silverman et al. disclose a surgical device for coagulating a tissue and for use with a vacuum source (treatment , the surgical device comprising: 
a shaft having an elongate housing at a distal portion of the shaft, the elongate housing comprising at least one main lumen, the elongate housing being flexible (flexible overtube assembly 42 and end cap 84 at its distal end has a main lumen that forms a suction lumen with internal/pressure chamber 86; [0037-0038]); 
an energy delivery element located in the elongate housing (conductive needle 72 extends into vacuum cavity 98; [0030]); 
an opening in the housing where the energy delivery element is recessed within the housing at the opening (end cap 84 is formed with at least one recess or vacuum cavity 98 that opens onto outer surface 90 and conductive needle 72 extends into vacuum cavity 98; [0030], [0041]); and 
the housing surrounding the opening such that upon application of the vacuum source to the at least one main lumen causes the tissue to be pulled into the opening to contact the energy delivery element (suction source 87 is activated to draw air into pressure chamber 86 such that a negative pressure is created to draw targeted tissue into vacuum cavity 98; [0052]).
Silverman et al. fail to specifically disclose a portion of the housing surrounding the opening being flexible to seal against the tissue.  However, Jahns et al. disclose a suction surgical device (12) that comprises a housing surrounding an opening, a portion (15) of the housing being flexible to seal against the tissue such that upon application of 
The Examiner notes that the claim fails to recite the housing itself is configured to conform to the soft tissue nor that the energy delivery element is permanently fixed in the housing. 

Claims 2-7 & 12-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silverman et al. (2002/0193851) in view of Jahns et al. (2002/0002372), as applied to claim 1, in further view of Sliwa et al. (2002/0072741).
Concerning claim 2, Silverman et al. in view of Jahns et al. fail to disclose the elongate housing comprises a fluid delivery lumen extending parallel to and outside of the at least one main lumen to minimize a width of the surgical device, the fluid delivery lumen in fluid communication with the energy delivery element at a first end and where the at least one main lumen is in fluid communication with the energy delivery element at a second end such that application of the vacuum source and creation of a seal while delivering fluid causes circulation of the fluid over a length of the energy delivery element and back through the at least one main lumen.  However, Sliwa et al. disclose a surgical device (300) comprising a flexible housing (304) comprising a main lumen 
Concerning claim 3¸Silverman et al. disclose a handle (37) at a proximal end of the shaft (42), where the handle (37) comprises a vacuum port (inherent connection to 
Concerning claim 4, Silverman et al. disclose the energy delivery element (72) is located in the at least one main lumen (86) (Fig. 3 & 5). 
Concerning claim 5, Sliwa et al. further disclose in the modified invention of Silverman et al. in view of Jahns et al. and Sliwa et al. the fluid delivery lumen (328/344, 350) extends through a portion of the housing (304) on top of (rotate view 90 degrees of Fig. 53A) and parallel to the at least one main lumen (320/346, 310) and directly opposite to the opening (310), to minimize a width of the housing (304) (Fig.53A; see rejection of claim 2).
Concerning claim 6, Sliwa et al. further disclose in the modified invention of Silverman et al. in view of Jahns et al. and Sliwa et al. the at least one main lumen (320/346, 310) extends through a top portion of the housing (304) and where a distal portion of the fluid delivery lumen (344, 350) extends through a portion of the at least one main lumen (320/346, 310) where the opening is on a bottom of the housing (304) 
Concerning claim 7, Silverman et al. disclose the energy delivery element (72) is located in a cavity (98) in the elongate housing (42, 84) and where the at least one main lumen (86) is in fluid communication with a distal portion of the cavity (98) ([0042]; Fig. 3).   Sliwa et al. further disclose in the modified invention of Silverman et al. in view of Jahns et al. and Sliwa et al. the fluid delivery lumen (344, 350) is in fluid communication with a proximal portion of the cavity (Fig. 53A). 
Concerning claim 12, Silverman et al. disclose a mapping electrode (72) in the opening (98) (any electrode can be a mapping electrode) (Fig. 7). 
Concerning claim 13, Silverman et al. disclose the energy delivery element (72) comprises an electrode (72) adapted to transmit RF energy to heat tissue ([0056]). 
Concerning claim 14, Silverman et al. disclose the energy delivery element (72) comprises an electrode (72) adapted to heat the tissue by resistive heating of the energy delivery element ([0088]). 
Concerning claim 15, Silverman et al. disclose the energy delivery element (72) comprises a vibration element adapted to heat the tissue by applying mechanical energy to the tissue ([0088]). 
Concerning claim 16, Silverman et al. disclose the energy delivery element (72) is configured to cause electroporation of the tissue ([0088]). 

Claims 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silverman et al. (2002/0193851) in view of Jahns et al. (2002/0002372) and in view of Sliwa et al. (2002/0072741), as applied to claim 2, in further view of Bonner et al. (2004/0138531). 
Concerning claim 8, Silverman et al. disclose a steering mechanism (69) causes articulation of the elongate housing (304) ([0026], [0029]; Fig. 1). Silverman et al. fail to disclose the steering mechanism located in the main lumen.  However, Bonner et al. disclose a surgical device comprising a shaft and a housing having main lumen (lumen of 12 and cavity 50), a steering mechanism (70) located in the main lumen (12, 50) that causes articulation of the elongate housing (30).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Silverman et al. in view of Jahns et al. and Sliwa et al. such that the steering mechanism is located in the main lumen in order to provide the benefit of manipulating the housing to a particular site as taught by Bonner et al. ([0073], [0083]; Fig. 11). 
Concerning claim 9, Bonner et al. disclose the steering mechanism (70) can be a pre-shaped stylet ([0084]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 7,063,698 in view of Jahns et al. (2002/0002372) or Keogh et al. (2002/0095139). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a surgical device comprising a shaft having a flexible housing comprising at least one main lumen, an energy delivery element recessed within the housing at an opening of the housing, and a portion of the housing creating a seal against tissue upon application a vacuum source.  U.S. Patent No. 7,063,698 fail to disclose a portion of the housing surrounding the opening being flexible to create the seal.  However, Jahns et al. disclose a suction surgical device (12) that comprises a housing surrounding an opening (344), a portion (elastic over face 15) of the housing being flexible to seal against the tissue such that upon application of the vacuum source to a lumen causes the tissue to be pulled into the opening (344).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of U.S. Patent No. 7,063,698 such that the elongate housing is flexible and the portion of the housing surrounding the opening being flexible in order to provide the benefit of allowing the device to conform more closely to the shape of the target tissue as taught by Jahns et al. ([0039], [0053]; Fig. 3).  In the alternative, Keogh et al. disclose a surgical device comprising housing (221) having at least one opening for exposing an energy delivery element (190), the elongate housing having a portion (426) surrounding the opening and being flexible such that the housing (221) is thus flexible (i.e., a portion of it is flexible) such that upon application of a vacuum source tissue is pulled into the opening.  At the time of the invention, it would have been obvious to one of ordinary skill in the art .  
Claims 1-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 7,572,257. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a surgical device comprising a shaft having a flexible housing comprising at least one main lumen, an energy delivery element recessed within the housing at an opening of the housing, and a portion of the housing surrounding the opening being flexible to create a seal against tissue upon application a vacuum source.  
Claims 1-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 7,758,578. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a surgical device comprising a shaft having a flexible housing comprising at least one main lumen, an energy delivery element recessed within the housing at an opening of the housing, and a portion of the housing surrounding the opening being flexible to create a seal against tissue upon application a vacuum source.  
Claims 1-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 7,780,661. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a surgical device comprising a shaft having a flexible housing .  
Claims 1-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 7,803,155. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a surgical device comprising a shaft having a flexible housing comprising at least one main lumen, an energy delivery element recessed within the housing at an opening of the housing, and a portion of the housing surrounding the opening being flexible to create a seal against tissue upon application a vacuum source.  
Claims 1-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,034,053. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a surgical device comprising a shaft having a flexible housing comprising at least one main lumen, an energy delivery element recessed within the housing at an opening of the housing, and a portion of the housing surrounding the opening being flexible to create a seal against tissue upon application a vacuum source.  
Claims 1-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 8,235,990. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a surgical device comprising a shaft having a flexible housing comprising at least one main lumen, an energy delivery element recessed within the .  
Claims 1-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,434,598. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a surgical device comprising a shaft having a flexible housing comprising at least one main lumen, an energy delivery element recessed within the housing at an opening of the housing, and a portion of the housing surrounding the opening being flexible to create a seal against tissue upon application a vacuum source.  
Claims 1-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,858,552. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a surgical device comprising a shaft having a flexible housing comprising at least one main lumen, an energy delivery element recessed within the housing at an opening of the housing, and a portion of the housing surrounding the opening being flexible to create a seal against tissue upon application a vacuum source.  
Claims 1-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,998,900. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a surgical device comprising a shaft having a flexible housing comprising at least one main lumen, an energy delivery element recessed within the housing at an opening of the housing, and a portion of the housing surrounding the opening being flexible to create a seal against tissue upon application a vacuum source.  
Claims 1-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,308,042. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a surgical device comprising a shaft having a flexible housing comprising at least one main lumen, an energy delivery element recessed within the housing at an opening of the housing, and a portion of the housing surrounding the opening being flexible to create a seal against tissue upon application a vacuum source.  
Claims 1-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 9,439,714. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a surgical device comprising a shaft having a flexible housing comprising at least one main lumen, an energy delivery element recessed within the housing at an opening of the housing, and a portion of the housing surrounding the opening being flexible to create a seal against tissue upon application a vacuum source.  
Claims 1-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,219,859. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a surgical device comprising a shaft having a flexible housing comprising at least one main lumen, an energy delivery element recessed within the housing at an opening of the housing, and a portion of the housing surrounding the opening being flexible to create a seal against tissue upon application a vacuum source.  
Claims 1-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,342,610. Although the they both recite a surgical device comprising a shaft having a flexible housing comprising at least one main lumen, an energy delivery element recessed within the housing at an opening of the housing, and a portion of the housing surrounding the opening being flexible to create a seal against tissue upon application a vacuum source.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794